SHARPNACK, Chief Judge
dissenting in part
I respectfully dissent. Although I agree with the majority’s opinion that there was substantial evidence to support the Plan Commission’s denial of Equicor’s primary plat, I do not agree that the denial was arbitrary and capricious.
I disagree with the majority for two reasons. First, the Plan Commission was not barred from denying Equicor’s primary plat simply because preliminary determinations by the Plan Commission’s staff did not find any fault with Equicor’s proposed primary plat. Preliminary endorsements of a primary plat do not require a Plan Commission to approve the final plat. See Burrell, 624 N.E.2d at 536. Here, the zoning ordinance requires that the final plat be submitted to the Plan Commission for its approval and that it include “the number and location of all parking spaces.” Record, p. 60. Consequently, the Plan Commission had the power to make the final determination and a duty to reject Equicor’s final primary plat because it did not comply with the zoning ordinance. Moreover, Equicor was on notice that the Plan Commission could reject its plan based upon a failure to include the requisite information on parking even after the Plan Commission’s staff found that it was satisfactory because that information was available to Equicor in the ordinance. See Burrell, 624 N.E.2d at 537.
Second, I disagree with the majority’s contention that we should look to how the Plan Commission handled similar plans that have been submitted to it in order to determine whether its decision in this case was arbitrary and capricious. This court has held that in determining whether an administrative decision is arbitrary or capricious, we do not look to the agency’s prior inconsistent decisions in similar situations but, instead, the relevant inquiry is whether the agency had a reasonable basis for its decision in the case at hand.7 Indiana Dept. of Natural Resources v. Peabody Coal Co., 654 N.E.2d 289, 294 (Ind.Ct.App.1995). Consequently, the relevant inquiry here is whether there was a reasonable basis for the Plan Commission’s denial of Equicor’s primary plat. See id. The Plan Commission’s decision did have a reasonable basis: the plan submitted for approval did not comply with the ordinance.
I would affirm.

. I also note that little information has been provided about the Plan Commission's approval of the other primary plats that were not required to designate the number and location of parking spaces.